MEMORANDUM **
Gonzalo Rivas-Mora appeals from the 18-month sentence imposed following his conviction for bringing in illegal aliens without presentation, in violation of 8 U.S.C. § 1324(a)(2)(B)(iii).
Rivas-Mora pleaded guilty pursuant to a written agreement that included an appeal waiver. He contends that the government breached the agreement by stating in its sentencing memorandum that the Sentencing Guidelines calculations in the Presentence Report (“PSR”), which differed from the parties’ stipulated calculations in the agreement, were correct. We disagree. The government fulfilled its obligation to recommend a 13-month sentence, and its notification to the court that the Guidelines calculations in the PSR were correct did not constitute a breach of the plea agreement. See United States v. Allen, 434 F.3d 1166, 1175 (9th Cir.2006); United States v. Maldonado, 215 F.3d 1046, 1052 (9th Cir.2000).
Because the 18-month sentence fell within the terms of the appeal waiver, and Rivas-Mora does not contend that the waiver was not knowing and voluntary, we dismiss in light of the valid appeal waiver. See United States v. Jeronimo, 398 F.3d 1149, 1152-53 (9th Cir.2005).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.